Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-18 are presented for examination.


Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-18) in the reply filed on 11/08/2021 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 01/31/2019 are accepted by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the system claim does not constitute any physical device and or machine and merely recite software per se. 
 	Claim 10 is directed to “a system for controlled data exchange among domains, comprising: an identification engine configured to generate, for each content provider in a list of content providers received from an intermediary server, a content provider-specific identifier; an encryptor configured to encrypt each content provider-specific identifier using an encryption key of the corresponding content provider; and a network interface configured to transmit, …..”, emphasis added,
“an identification engine”, “an encryptor” and “a network interface” elements are interpreted to be coding/or software, and lacks of hardware elements, hence non-statutory subject matter.
Claims 11-18 inherit the deficiencies of the base claim 10 and therefore are non-statutory by virtue of their dependency.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1.	Claims 1, 9-10, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burbank et al. (US Publication No. 2017/0180127, hereinafter “Burbank”).

Regarding claim 1, Burbank does disclose, a method for controlled data exchange among domains (paragraph 29: the audience measurement entity can request user information from one or more partnered database proprietors), comprising: receiving, by a network interface of a client device (paragraph 44: mobile device) from an intermediary server (paragraph 44: AME), a list of content providers (paragraph 45: partner database proprietor identifiers, wherein the partner database proprietors are correspond to the content providers) selected by the intermediary server (Comment: The partner database proprietor identifiers are provided together with the encryption algorithm and the encryption keys by the AME as disclosed in paragraphs 44-45 of D1, which means that the "partner database proprietors are selected by the AME); for each content provider in the list of content providers: generating, by an identification engine (paragraph 38: data collector) of the client device (paragraph 38: The data collector ... includes instructions ... executed by the mobile device), a content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)), and
encrypting, by an encryptor (paragraph 66: encryptor) of the client device (paragraph 67: "the encryptor 202 ... may ... be implemented in the mobile device 106"), the content provider- specific identifier using an encryption key of the corresponding content provider (paragraph 66: The encryptor 202 of the illustrated example uses corresponding encryption keys to encrypt the device/user identifiers 124 to corresponding encrypted device/ user identifiers); and
transmitting, by the network interface of the client device to the intermediary server, the encrypted content provider specific identifiers for each content provider in the list of content providers (paragraph 48: the AME 108 receives the ACR ID 128 including the device/user identifier(s) 124 in encrypted format), the intermediary server forwarding each encrypted content provider- specific identifier to the corresponding content provider (paragraph 48: the AME 108 sends encrypted device/user identifier logs 136a-b to corresponding partner database proprietors (e.g., the partner database proprietors 104a-b)).

Regarding claim 9, Burbank further disclose, the method of claim 1, further comprising adding an indication of each corresponding content provider to a log of content providers receiving identifiers (Burbank, (para. [0048]), after the AME 108 receives the ACR ID 128 including the device/user identifier(s) 124 in encrypted format, the AME 108 sends encrypted device/user identifier logs 136a-b to corresponding partner database proprietors (e.g., the partner database proprietors 104a-b). In the illustrated example, each of the encrypted device/user identifier logs 136a-b may include a single encrypted device/user identifier, or it may include numerous aggregate encrypted device/user identifiers received over time from one or more mobile devices.).

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 2-4, 8, 11-13, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US Publication No. 2017/0180127, hereinafter “Burbank”) in view of Shablygin et al. (US Pub No. 2013/0208893, hereinafter “Shablygin”).

Regarding claim 2, Burbank does disclose, the method of claim 1, wherein generating the content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)).
 Burbank does not explicitly disclose but the analogous art Shablygin discloses, calculating, by the encryptor, a cryptographic hash of inputs comprising an identifier of the client device and a domain name of the corresponding content provider (Shablygin, (para. [0077, 0088]), the received data is (further) encrypted by using an encryption key formed from a combination (e.g, using a one-way hash function) of the User ID, the Service Provider ID, and optionally other factors).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burbank by including a cryptographic hash of inputs comprising an identifier of the client device and a domain name taught by Shablygin for the advantage of limiting the storage and retrieval of the data by a service provider to only that portion of the data which was created or modified by that specific service provider with that specific user (Shablygin, (para. [0056])).

Regarding claim 3, the combination of Burbank-Shablygin does disclose, the method of claim 2, wherein the inputs to the cryptographic hash further comprise an expiration time for the content provider-specific identifier (Shablygin, (para. [0077]), the received data is (further) encrypted by using an encryption key formed from a combination (e.g, using a one-way hash function) of the User ID, the Service Provider ID, and optionally other factors; (para. [0114]), where every act of user/ service provider authentication involves the generation of a temporary transaction identifier ("ticket") which is unique in time and space).  

Regarding claim 4, the combination of Burbank-Shablygin does disclose, the method of claim 2, wherein the identifier of the client device is specific to an application executed by the client device (Burbank, (para. [0067]), the encryptor 202 may be provided in encryption software downloaded to the mobile device 106 as part of the data collector 112.). 

Regarding claim 8, the combination of Burbank-Shablygin does disclose, the method of claim 1, wherein generating the content provider-specific identifier further comprises retrieving, by the identification engine via the network interface, a public key of the corresponding content provider (Shablygin, (para. [0161]), the public key is stored at the location in the system responsible for generating the data container identifier).  
 
Regarding claim 11, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

3.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US Publication No. 2017/0180127, hereinafter “Burbank”) in view of Kuerschner et al. (US Pub No. 2013/0208893, hereinafter “Kuerschner”).

Regarding claim 5, Burbank does disclose, the method of claim 1, wherein generating the content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)).
Burbank does not explicitly disclose but the analogous art Kuerschner discloses, 
identifying, by the identification engine, a predetermined random value in a lookup table at an index associated with a domain name of the corresponding content provider (Kuerschner, (col. 4 lines 39-43), the product identifier (i.e. index) is then utilized to perform a lookup on the EPC table 208 to locate the addresses of one or more EPCIS recorded within the table 208 as providers of data pertaining to the relevant EPC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burbank by including a lookup table taught by Kuerschner for the advantage of providing some degree of anonymity and authentication for various business reasons (Kuerschner, (col. 1 lines 18-19)).

Regarding claim 6, the combination of Burbank-Kuerschner does disclose, the method of claim 1, wherein generating the content provider-specific identifier further comprises determining, by the identification engine, that the corresponding content provider is not identified in a blacklist of the client device (Kuerschner, (col. 4 lines 47-52), a lookup is performed on the authorization table 210 using the EPCIS address of the information requester 104 to determine whether any of the identified information providers are included in either a blacklist 208 or a white list 220 for the relevant EPCIS).  

Regarding claim 7, the combination of Burbank-Kuerschner does disclose, the method of claim 1, wherein generating the content provider-specific identifier further comprises determining, by the identification engine, that the corresponding content provider is identified in a consent list of the client device (Kuerschner, (col. 4 lines 47-52), a lookup is performed on the authorization table 210 using the EPCIS address of the information requester 104 to determine whether any of the identified information providers are included in either a blacklist 208 or a white list 220 for the relevant EPCIS).  

Regarding claim 14, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432